DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1, 2, 4, 6, 7, 14, 15, 82, 83, 85, 86, 87, 88, 90, 92, 93, 94, 98, 103, 108, 116, 117, 118, 259, 265, 278, 279, 280 and 281 are pending and presented for examination. Claims 11, 2, 14, 15, 871, 92, 116, 259 and 265 were amended, and claims 278-281 were newly added via the instant amendment dated 26 February 2021 which is acknowledged and entered.

Response to Arguments
Applicant’s remarks dated 26 February 2021 (hereinafter, “Remarks at __”) are acknowledged and entered.
The objection to the specification due to a lack of an abstract is WITHDRAWN as one was submitted in the instant amendment.
The objection to claim 7 is WITHDRAWN over the instant amendment adding “of” as required in the Office Action dated 30 November 2020 (hereinafter, “Previous Action at __”).
The objection to claim 116 is WITHDRAWN as it now recites the reaction step to better clarify the claim.
The rejection of claims 1, 2, 4, 6, 7, 14, 15, 82, 83, 85-88, 90, 92-94, 98, 103, 116, 117, 118, 259 and 265 is WITHDRAWN over the instant amendment stating the optional limitation later in the claim such that it no longer is compounded with another aspect of the limitation (See e.g., amended claim 1). Claim 87 now recites the metes and bounds of x and z (0<=x<=1 and 0<=z<=1). The rejection to claim 90 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to claims 1, 2, 14 and 15 (and those dependent thereon), none of the cited prior art either alone or in combination discloses or reasonably suggests a method of making a oxide, hydroxide, or oxyhydroxide of nickel and/or cobalt via reacting a cobalt and/or nickel sulfate with lithium hydroxide to produce a metal hydroxide and lithium sulfate wherein they are separated and the lithium sulfate is transformed into lithium hydroxide via an electromembrane and the lithium hydroxide is recycled to react with the metal sulfate, and the same can be true for when sodium hydroxide is required (claim 2 and 15). The Previous Action at 4-5 is hereby incorporated by reference in its entirety as reasons for allowance over the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848.  The examiner can normally be reached on Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


RICHARD M. RUMP
Primary Examiner
Art Unit 1736



/RICHARD M RUMP/               Primary Examiner, Art Unit 1796